RESTRICTED STOCK GRANT AGREEMENT

     THIS AGREEMENT, by and between TWIN DISC, INCORPORATED (the “Company”) and
______________________ (the “Employee”) is dated this 24th day of July 2008.

     WHEREAS, the Company adopted a Long Term Incentive Compensation Plan in
2004, as amended in 2006 (the “Plan”), whereby the Compensation Committee of the
Board of Directors (the “Committee”) is authorized to award shares of common
stock of the Company to officers and key employees carrying restrictions such as
a prohibition against disposition and establishing a substantial risk of
forfeiture; and WHEREAS, the Committee has determined it to be in its best
interests of the Company to provide the Employee with an inducement to acquire
or increase his equity interest in the Company.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereto agree as follows:

     1. Stock Grant. Subject to the terms of the Plan, a copy of which has been
provided to the Employee and is incorporated herein by reference, the Company
grants to the Employee _________
shares of the common stock of the Company, subject to the terms and conditions
and restrictions set forth below.

     If at any time while this Agreement is in effect (or shares of common stock
granted hereunder shall be or remain unvested while Employee’s employment
continues and has not yet terminated or ceased for any reason), there shall be
any increase or decrease in the number of issued and outstanding shares of the
Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such

--------------------------------------------------------------------------------

shares, then the Committee shall make any adjustments it deems fair and
appropriate (in view of such change) in the number of shares of common stock
then subject to this Agreement. If any such adjustment shall result in a
fractional share, such fraction shall be disregarded.

     2. Price Paid by Employee. The price to be paid by the Employee for the
shares granted shall be No Dollars ($ 0.00) per share.

     3. Transferability. For a period of three (3) years from the date of grant
the shares granted shall not be subject to sale, assignment, pledge or other
transfer of disposition by the Employee, except as provided in Sections 5 or 6,
or except by reason of an exchange or conversion of such shares because of
merger, consolidation, reorganization or other corporate action. Any shares into
which the granted shares may be converted or for which the granted shares may be
exchanged in a merger, consolidation, reorganization or other corporate action
shall be subject to the same transferability restrictions as the granted shares.

On the third anniversary of the date of grant, one hundred percent (100%) of the
shares

granted shall become freely transferable.

     4. Forfeitability. Except as provided in Section 5 of this Agreement, if
the employment of the Employee shall terminate prior to the expiration of three
(3) years from the date of grant other than by reason of death or permanent
disability, the shares granted (or any shares into which they may have been
converted or for which they may have been exchanged) shall be forfeited. If the
Employee continues to be employed on the third anniversary of the date of grant,
the shares shall become non-forfeitable.

 

-2-

--------------------------------------------------------------------------------

     5. Termination Following Change in Control. Notwithstanding Sections 3
and 4 of this Agreement, if an event constituting a Change in Control of the
Company occurs and the Employee thereafter either terminates employment for Good
Reason or is involuntarily terminated by the Company without cause, the
transferability provisions and the forfeitability provisions shall immediately
cease to apply. Employee’s continued employment with the Company, for whatever
duration, following a Change in Control of the Company shall not constitute a
waiver of his or her rights with respect to this Section 5. Employee's right to
terminate his or her employment pursuant to this Subsection shall not be
affected by his or her incapacity due to physical or mental illness. For
purposes of this Section 5:

(a)      “Good Reason” shall mean any of the following, without the Employee’s
written consent:     (i)      the assignment to Employee of duties,
responsibilities or status that constitute a material diminution from his or her
present duties, responsibilities and status or a material diminution in the
nature or status of Employee's duties and responsibilities from those in effect
as of the date hereof;     (ii)      a material reduction by the Company of
Employee's base salary from his or her base salary in effect prior to the event
constituting a Change in Control of the Company;     (iii)      a material
change in the geographic location at which the Employee must provide services;
or     (iv)      a material change in or termination of the Company’s benefit
plans or programs or the Employee’s participation in such plans or programs
(outside of a good faith, across-the-board reduction of general application) in
a manner that effectively reduces their aggregate value.   (b)      “Change in
Control of the Company” shall be deemed to occur in any of the following
circumstances:     (i)      if there occurs a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the  

 

-3-

--------------------------------------------------------------------------------

  “Exchange Act”) whether or not the Company is then subject to such reporting
requirement;     (ii)      if any “person” (as defined in Sections 13(d) and
14(d) of the Exchange Act) other than Michael Batten or any member of his family
(the “Batten Family”), is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company's then outstanding securities;     (iii)      if during any
period of two (2) consecutive years (not including any period prior to the
execution of this Agreement) there shall cease to be a majority of the Board
comprised as follows: individuals who at the beginning of such period constitute
the Board and any new director(s) whose election by the Board or nomination for
election by the Company's shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved; or     (iv)      if the shareholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company's assets.  
(c)      To constitute a termination for Good Reason hereunder:     (i)     
Termination of employment must occur within two years following the existence of
a condition that would constitute Good Reason hereunder; and     (ii)     
Employee must provide notice to the Company of the existence of a condition that
would constitute Good Reason within 90 days following the initial existence of
such condition. The Company shall be provided a period of 30 days following such
notice during which it may remedy the condition. If the condition is remedied,
the Employee’s subsequent voluntary termination of employment shall not
constitute termination for Good Reason based upon the prior existence of such
condition.  

 

-4-

--------------------------------------------------------------------------------

     6. Death/Disability. Upon the death or permanent disability of the Employee
while employed by the Company the transferability provisions and the
forfeitability provisions shall cease to apply. Whether the Employee shall be
considered permanently disabled for purposes of this Plan shall be conclusively
determined by the Committee.

     7. Rights of Shareholder. Upon the date of issuance of certificates for
shares granted, the Employee shall otherwise have all the rights of a
shareholder including the right to receive dividends and to vote shares. Cash
and stock dividends shall be payable to the Employee as they are paid by the
Company, even if the restrictions on the shares to which such dividends relate
have not yet lapsed. The certificates representing such shares shall be held by
the Company for account of the Employee, and shall be delivered to the Employee
as and when the shares represented thereby become non-forfeitable.

     8. Section 83(b) Election. The Employee acknowledges that: (1) the stock
granted pursuant to the Plan and this Agreement is restricted property for
purposes of Section 83(b) of the Internal Revenue Code and that the shares
granted are subject to a substantial risk of forfeiture as therein defined until
the year in which such shares are no longer subject to a substantial risk of
forfeiture; and (2) that the Employee may make an election to include the fair
market value of the shares in income in the year of the grant in which case no
income is included in the year the shares are no longer subject to a substantial
risk of forfeiture. Responsibility for determining whether or not to make such
an election and compliance with the necessary requirements is the sole
responsibility of the Employee.

      9. Restrictions on Transfer. The Employee agrees for himself and his
heirs, legatees and legal representatives, with respect to all shares granted
hereunder (or any securities issued in lieu of or in substitution or exchange
therefore) that such shares will not be sold or transferred

 

-5-

--------------------------------------------------------------------------------

except pursuant to an effective registration statement under the Securities Act
of 1933, as amended, or until the Company is provided with an opinion of counsel
that a proposed sale or transfer will not violate the Securities Act of 1993, as
amended. The Employee represents that such shares are being acquired for the
Employee’s own account and for purposes of investment, and not with a view to,
or for sale in connection with, the distribution of such shares, nor with any
present intention of distributing such shares.

10. Employment Status. Neither this Agreement nor the Plan impose on the

Company any obligation to continue the employment of the Employee.

TWIN DISC, INCORPORATED

By:
____________________________________
Its:
____________________________________

EMPLOYEE:

__________________________________________
[NAME]

 

-6-

--------------------------------------------------------------------------------